SALIENT ABSOLUTE RETURN FUND FIRST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST Dated: January 29, 2010 TABLE OF CONTENTS Page ARTICLE I — NAME AND DEFINITIONS 1 Section l.l — Name. 1 Section 1.2 — Definitions. 1 ARTICLE II — BENEFICIAL INTEREST 3 Section 2.1 — Shares of Beneficial Interest. 3 Section 2.2 — Issuance of Shares. 3 Section 2.3 — Register of Shares and Share Certificates. 3 Section 2.4 — Transfer of Shares. 4 Section 2.5 — Treasury Shares. 4 Section 2.6 — Establishment of Series and Classes. 4 Section 2.7 — Investment in the Trust. 4 Section 2.8 — Assets and Liabilities Belonging to Series, etc. 5 Section 2.9 — No Preemptive Rights. 6 Section 2.10 — Conversion Rights. 6 Section 2.11 — Legal Proceedings. 6 Section 2.12 — Status of Shares. 7 ARTICLE III — THE TRUSTEES 7 Section 3.1 — Management of the Trust. 7 Section 3.2 — Term of Office of Trustees. 8 Section 3.3 — Vacancies and Appointment of Trustees. 8 Section 3.4 — Temporary Absence of Trustee. 8 Section 3.5 — Effect of Death, Resignation, Etc. of a Trustee. 9 Section 3.6 — Ownership of Assets of the Trust. 9 Section 3.7 — No Accounting. 9 Section 3.8 — Officers. 9 ARTICLE IV — POWERS OF THE TRUSTEES 9 Section 4.1 — Powers. 9 Section 4.2 — Issuance and Repurchase of Shares. 13 Section 4.3 — Trustees and Officers as Shareholders. 13 Section 4.4 — Action by the Trustees and Committees. 13 Section 4.5 — Chairman of the Trustees. 14 Section 4.6 — Principal Transactions. 14 ARTICLE V — INVESTMENT ADVISER, INVESTMENT SUB-ADVISER, PRINCIPAL UNDERWRITER, ADMINISTRATOR, TRANSFER AGENT, SERVICING AGENT, FUND ACCOUNTING, CUSTODIAN AND OTHER CONTRACTORS 14 Section 5.1 — Certain Contracts. 14 ARTICLE VI — SHAREHOLDER VOTING POWERS AND MEETINGS 16 Section 6.1 — Voting. 16 Section 6.2 — Meetings. 16 Section 6.3 — Quorum and Required Vote. 17 Section 6.4 — Action by Written Consent. 17 ARTICLE VII — DISTRIBUTIONS AND REPURCHASES 17 Section 7.1 — Distributions. 17 Section 7.2 — Transfer of Shares. 18 i Section 7.3 — Repurchases and Redemptions. 18 Section 7.4 — Net Asset Value. 20 ARTICLE VIII — LIMITATION OF LIABILITY AND INDEMNIFICATION 21 Section 8.1 — Limitation of Liability. 21 Section 8.2 — Indemnification. 21 Section 8.3 — Shareholders. 23 ARTICLE IX — MISCELLANEOUS 23 Section 9.1 — Trust Not a Partnership. 23 Section 9.2 — Trustees’ Good Faith Action, Expert Advice, No Bond or Surety. 23 Section 9.3 — Establishment of Record Dates. 24 Section 9.4 — Dissolution and Termination of Trust or Series. 24 Section 9.5 — Merger, Consolidation, Incorporation. 25 Section 9.6 — Filing of Copies, References, Headings, Counterparts. 25 Section 9.7 — Applicable Law. 26 Section 9.8 — Amendments. 26 Section 9.9 — Fiscal Year. 27 Section 9.10 — Provisions in Conflict with Law. 27 Section 9.11 — Allocation of Certain Expenses. 27 ii SALIENT ABSOLUTE RETURN FUND FIRST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST THIS FIRST AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST of Salient Absolute Return Fund, a Delaware statutory trust (the “Trust”), made as of January 29, 2010 by the undersigned Trustees. WHEREAS, A. Haag Sherman, as the initial trustee of the Trust, executed that certain Agreement and Declaration of Trust, dated January 6, 2010 (“Original Agreement”); WHEREAS, the Trustees desire that the beneficial interest in the trust assets be divided into transferable shares of beneficial interest, as hereinafter provided; and WHEREAS, the Trustees declare that all money and property contributed to the trust established hereunder shall be held and managed in trust for the benefit of the holders of the shares of beneficial interest issued hereunder and subject to the provisions hereof; WHEREAS, in consideration of the foregoing, the Trustees declare that all money and property contributed to the trust hereunder shall be held and managed in trust under this First Amended and Restated Agreement and Declaration of Trust (“Trust Instrument”) as herein set forth; NOW THEREFORE, the undersigned Trustees, intending to be legally bound, hereby desire to amend and restate the Original Agreement, and hereby agree, as follows. ARTICLE I — NAME
